Exhibit LICENSE AGREEMENT This LICENSE AGREEMENT (the "License Agreement") is by and between Implant Sciences Corporation, a Massachusetts corporation having offices at 107 Audubon Road, Wakefield, MA 01880-1246, USA ("Implant Sciences") and International Brachytherapy, s.a., having offices at Zone Industrielle C, 7180 Seneffe, Belgium ("IBt") made and effective on the date set forth on the signature page hereof. RECITALS WHEREAS, IBt is the owner of certain intellectual property identified below; and WHEREAS, IBt is willing to grant Implant Sciences licenses to utilize the intellectual property on the terms and conditions hereinafter set forth; AGREEMENT NOW, THEREFORE, the parties, intending to be legally bound, agree as follows: 1.
